*571The motion court providently exercised its discretion in dismissing the complaint on the grounds of laches (see Garcia v City of New York, 72 AD3d 505, 507 [1st Dept 2010], appeal dismissed 15 NY3d 918 [2010]; Reynolds v Snow, 10 AD2d 101, 111 [1st Dept 1960], affd 8 NY2d 899 [I960]). The record demonstrates that the inordinate delays in this case, arising from a 1984 motor vehicle accident and commenced 28 years ago, are attributable to plaintiffs and their counsel, and that due to the passage of time, defendants’ ability to mount a defense has been significantly prejudiced (see Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 816 [2003], cert denied 540 US 1017 [2003]; Matter of Linker, 23 AD3d 186, 189 [1st Dept 2005]). Concur — Gonzalez, P.J., Friedman, Renwick, Freedman and Richter, JJ.